                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA



Devine Naquann Whitfield,                    )
                                             )
                Petitioner,                  )       Civil Action No. 6:19-1353-RMG
                                             )
        vs.                                  )
                                             )
Sheriff Al Cannon,                           )
                                             )       ORDER
                Respondent.                  )
                                             )


        Defendant has filed a prose petition under 28 U.S.C. § 2241 seeking habeas release from

his present detention pursuant to an alleged supervised revocation violation. Defendant argues

that his original 1997 and 1998 federal sentences were unlawful, and he would not have been on

supervised release in 2018 when he was arrested by South Carolina law enforcement officials on

drug distribution and drug trafficking charges but for his allegedly unlawfully imposed federal

sentences. (Dkt. No. 1). This matter was referred to a Magistrate Judge for pretrial handling.

On May 31 , 2019, the Magistrate Judge issued a Report and Recommendation ("R & R")

recommending that the petition under § 2241 be dismissed because he cannot satisfy the

requirements for challenging a federal conviction and sentence under the standards for the

savings clause of 28 U.S.C. § 2255. (Dkt. No. 8). Defendant filed objections to the R & R.

(Dkt. Nos. 12, 21 ).

        The Court has reviewed the R & R, the full record in this matter, and the applicable

statutory and case law and finds that the Magistrate Judge ably addressed the factual and legal

issues in this matter. Consequently, the Court ADOPTS the R & R of the Magistrate Judge



                                                 1
(Dkt. No. 8) as the order of the Court and DISMISSES Petitioner's§ 2241 petition with

prejudice.

                                    Certificate of Appealability

       The governing law provides that:

       (c)(2) A certificate of appealability may issue ... only if the applicant has

       has made a substantial showing of the denial of a constitutional right.

       (c)(3) The certificate of appealability ... shall indicate which specific issues

       satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies the standard by demonstrating that reasonable jurists

would find the Court's assessment of his constitutional claims debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See, Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.2d 676, 683 (4 1h Cir. 2001). In this case, the legal standard for the issuance of a certificate

of appealability has not been met. Therefore, a certificate of appealability is DENIED.

       AND IT IS SO ORDERED.




                                                               United States District Court


July [.r,"2019
Charleston, South Carolina




                                                  2
